UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                     ___________________________

                             No. 95-50872
                           Summary Calendar
                     ___________________________


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS


                             BARRY YETT,

                                                  Defendant-Appellant.

         ___________________________________________________

             Appeal from the United States District Court
                   For the Western District of Texas
                              (A-95-CR-33)
         ____________________________________________________
                            October 22, 1996

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:1

     Barry Yett appeals the district court’s denial of his motion

to suppress evidence discovered during a search conducted pursuant

to a search warrant for Buck’s Automotive.         Yett contends that

officers conducting the search knew or should have known that the

building designated as Buck’s Automotive was a multiple-business

building and that their search of the entire building violated his

rights under the Fourth Amendment.


     1
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     In reviewing the denial of a motion to suppress, we accept the

district court’s findings of fact unless the findings are clearly

erroneous   and   review   de   novo       the   ultimate   determination   of

reasonableness.    United States v. Chavez-Villarreal, 3 F.3d 124,

126 (5th Cir. 1993); United States v. Jenkins, 46 F.3d 447, 451

(5th Cir. 1995).   The district court made specific findings, based

in part on the credibility of the witnesses, that there was no

evidence that two separate businesses were housed in the building

and that Yett failed to present any evidence to persuade the

district court that the agents knew, or should have known, about

the existence of a separate business either prior to or during the

execution of the warrant.       Yett has failed to demonstrate that the

district court’s findings were clearly erroneous.             Based on these

findings, we agree with the district court’s determination that the

officers acted reasonably and in good faith in obtaining and

executing the warrant in question.           Accordingly, the order of the

district court is AFFIRMED.

     AFFIRMED.




                                       2